       Case 1:19-cv-05781-ALC-SLC Document 33 Filed 06/26/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ZURICH AMERICAN INSURANCE COMPANY as
subrogee of DSM HOLDING COMPANY INC.,

                               Plaintiff,
                                                          CIVIL ACTION NO.: 19 Civ. 05781 (ALC) (SLC)
       against
                                                                              ORDER
ATLANTIC LOGISTICS SERVICES INC., LANDSTAR
RANGER, INC., and ANCHOR EXPRESS LLC

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge:

       During the Telephone Conference held on June 9, 2020, Plaintiff, Defendant Landstar

Ranger, Inc., and Defendant Anchor Express LLC (the “Conference Parties”) confirmed their

intention to dismiss Defendant Atlantic Logistics Services Inc. (“Atlantic”) from this case and

consent to Magistrate Judge jurisdiction. (See ECF No. 31). On June 10, 2020, the Conference

Parties filed a Notice, Consent, and Reference of a Civil Action to a Magistrate Judge (the

“Consent”). (ECF No. 32). Atlantic did not sign the Consent and has not been dismissed from the

case. As a result, the Consent is not ripe for the Honorable Andrew L. Carter, Jr.’s ruling. All

parties to the case must consent and Atlantic is still a party. See 28 U.S.C. § 636(c); Fed. R. Civ.

P. 73. In anticipation of the dismissal and consent the Court scheduled a Settlement Conference

before the Honorable Kevin N. Fox for July 7, 2020. Unless the Consent is made valid by Tuesday,

June 30, 2020, the Settlement Conference before Judge Fox will have to be adjourned.

       Accordingly, by Tuesday, June 30, 2020, the parties are directed to (1) complete the

dismissal and consent process, or (2) file a joint letter listing dates on which they are all, Atlantic
         Case 1:19-cv-05781-ALC-SLC Document 33 Filed 06/26/20 Page 2 of 2



included, available for a settlement conference in August and September before the

undersigned. The letter must specify their availability on a Tuesday, Wednesday, or Thursday,

for a three-hour conference beginning at 10:00 am or 2:00 pm.


Dated:         New York, New York
               June 26, 2020

                                                  SO ORDERED


                                          _________________________
                                          SARAH L. CAVE
                                          United States Magistrate Judge




                                              2
